Exhibit 10.36

COMPENSATION ARRANGEMENT WITH NON-EMPLOYEE DIRECTORS

 

 

1.

Each non-employee director receives an annual base cash retainer of $35,000 for
such service, to be paid quarterly. In addition, the chairman of the Board
receives an additional annual base cash retainer of

 

$28,000, to be paid quarterly.

 

 

2.

In addition, each member of a committee receives compensation for service on a
committee as follows:

 

 

a.

The chairperson of the audit committee receives an annual cash retainer of
$15,000 for this service, paid quarterly, and each of the other members of the
audit committee receives an annual cash retainer of $7,500, paid quarterly.

 

 

 

b.

The chairperson of the compensation committee receives an annual cash retainer
of $11,000 for this service, paid quarterly, and each of the other members of
the compensation committee receive an annual cash retainer of $5,500, paid
quarterly.

 

 

 

c.

The chairperson of the nominating and corporate governance committee receive an
annual cash retainer of $7,500 for this service, paid quarterly, and each of the
other members of the nominating and corporate governance committee receive an
annual cash retainer of $3,750, paid quarterly.

 

 

 

3.

Each year on the first business day of the calendar year, each non-employee
director will automatically be granted an option to purchase shares, with the
number of shares determined based on an option value of $30,000 (based on the
Black-Scholes valuation formula and utilizing as the value of stock on the date
of grant, the greater of $3.00 or the average closing price of the Company’s
common stock for the 30 days prior to the date of the grant of options).  These
annual grants will have an exercise price per share equal to the fair market
value of a share of common stock on the date of grant and will vest in full on
the one-year anniversary of the grant date; provided, that the non-employee
director is providing continuous services on the applicable vesting date.  If a
new board member joins the Board, the director will be granted an initial option
to purchase shares, with the number of shares determined based on an option
value of $60,000

 

 

--------------------------------------------------------------------------------



 

(based on the Black-Scholes valuation formula and utilizing as the value of
stock on the date of grant, the greater of $3.00 or the average closing price of
the Company’s common stock for the 30 days prior to the date of the grant of
options).  Initial option grants to new board members will have an exercise
price per share equal to the fair market value of a share of common stock on the
date of grant and will vest over three years following the date of grant, with
one-third of the options vesting on the first anniversary of the date of grant
and the balance vesting equally monthly over the remaining two-year period.

 

 

In addition, each non-employee director may elect to receive nonstatutory stock
options in lieu of all or a portion of the cash compensation to which the
non-employee director would otherwise be entitled to, as described above. Each
non-employee director shall make their election prior to the calendar year in
which the compensation is to be earned. For each non-employee director electing
to receive a nonstatutory stock option in lieu of such cash compensation, the
date on which the nonstatutory stock options will be granted will be the date on
which the cash compensation would otherwise have been earned, which is generally
the first business day of each fiscal quarterly period, and the number of shares
underlying such stock option will be determined by (i) dividing the cash
compensation that the non-employee director elects to forgo in exchange for such
nonstatutory stock options by 0.65, and (ii) dividing the result by the fair
market value of a share of common stock on the date of grant. Each nonstatutory
stock option granted in lieu of   cash compensation pursuant to a non-employee
director’s election will be 100% vested on the date of grant. After a
non-employee director has elected to receive nonstatutory stock options in lieu
of cash compensation, the option grants made to that non-employee director are
awarded automatically pursuant to the previously described policy and no further
action is required by the Company's Board.

 

 